t c summary opinion united_states tax_court clyde theodore moore jr petitioner v commissioner of internal revenue respondent docket no 30097-07s filed date clyde theodore moore jr pro_se mary k mcilyar for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 after concessions the issue for decision is whether petitioner is liable for a deficiency in income_tax in an amount greater than the amount of tax he would have owed had he filed his federal_income_tax return correctly we hold that he is background none of the facts have been stipulated by the parties petitioner resided in the state of texas when the petition was filed in petitioner retired from the air force and received pension income of dollar_figure during that year petitioner did not receive a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc until sometime in petitioner did not report any of petitioner conceded that he received dollar_figure of unreported taxable pension income respondent conceded that an additional_amount of pension income received by petitioner in was not taxable and that petitioner is not liable for the accuracy-related_penalty under sec_6662 in addition respondent acknowledged that petitioner is entitled to an additional dollar_figure withholding credit however we note that the determination of a statutory deficiency does not take such withheld amount into account see sec_6211 this pension income on his tax_return for but concedes that the pension income should have been included on his return on his form_1040 u s individual_income_tax_return after allowing for deductions and exemptions but not the earned_income_credit eic petitioner reported a tax of dollar_figure petitioner then claimed both prepayment of dollar_figure through taxes withheld on his wages and an eic of dollar_figure thus petitioner’s tax_return reported a total_tax of dollar_figure and claimed an overpayment of dollar_figure ie dollar_figure - dollar_figure petitioner elected to have the overpayment applied to his estimated_tax however respondent credited the overpayment against petitioner’s outstanding federal_income_tax liability for pursuant to the sec_6402 setoff procedures in a notice_of_deficiency respondent determined a deficiency in petitioner’s federal_income_tax for respondent’s deficiency was principally attributable to petitioner’s failure to report pension income of dollar_figure if petitioner had included the pension income on his form_1040 and giving effect to respondent’s concessions the form would have shown a total_tax of dollar_figure withholdings of dollar_figure which amount reflects an at trial petitioner stated that the federal_income_tax liability was a result of identity theft but petitioner did not offer any testimony or evidence supporting this statement furthermore this court lacks jurisdiction to decide issues regarding the tax_year because that year is not currently before the court see sec_7442 see also sec_6512 cf sec_6214 additional dollar_figure as conceded by respondent and no eic for an amount owed by petitioner of dollar_figure discussion5 the parties do not dispute that petitioner received unreported pension income of dollar_figure in and that respondent issued a valid statutory_notice_of_deficiency which notice prompted petitioner’s petition to this court therefore we have jurisdiction to redetermine the deficiency see sec_6212 sec_6213 rule a c 93_tc_22 90_tc_142 as we understand his argument petitioner contends that the amount of the deficiency should be the amount of tax he would have owed had he filed his federal_income_tax return correctly by including the unreported pension income namely dollar_figure respondent contends that the deficiency includes not only the amount of tax petitioner would have owed on a correctly filed tax_return but also the amount of the overpayment petitioner claimed and received the benefit of on the tax_return actually filed the record includes as petitioner’s exhibit a revised form_1040 with handwritten notations and the parties’ initials the revised form_1040 shows a total_tax liability of dollar_figure withholdings of dollar_figure no eic and an amount owed of dollar_figure we need not decide whether sec_7491 concerning burden_of_proof applies to the present case because the facts are not in dispute and the issue is one of law see 116_tc_438 sec_6211 defines the term deficiency as the amount by which the tax imposed exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made under this formula the deficiency is determined by comparing the tax imposed to the tax_shown_on_the_return amounts previously assessed as a deficiency and any rebates made giving effect to the parties’ concessions the tax imposed is dollar_figure with the inclusion of the pension income of dollar_figure and no eic the tax shown on petitioner’s filed form_1040 is dollar_figure this amount is arrived at by taking the total_tax of dollar_figure on line of the form_1040 less the claimed eic of dollar_figure on line 66a of the form_1040 for the amounts previously assessed as a deficiency are zero and no rebates were made there appears to be no dispute that petitioner is not entitled to the eic and therefore the eic claimed by petitioner on his return is subject_to recapture the overpayment claimed by petitioner on his return as filed ie dollar_figure which respondent set off against petitioner’s outstanding liability for did not constitute a rebate see sec_6211 sec_301_6211-1 proced admin regs the sum of tax shown on petitioner’s return dollar_figure plus amounts previously assessed as a deficiency zero is dollar_figure because the tax imposed dollar_figure exceeds dollar_figure there is a deficiency of dollar_figure the tax imposed and the tax shown are determined without regard to prepayment through withholding see sec_6211 respondent has conceded that petitioner is entitled to an additional withholding credit of dollar_figure thus the economic_effect of the deficiency is an out-of-pocket tax_liability of dollar_figure ie dollar_figure - dollar_figure petitioner’s contention that the amount of his deficiency should be the amount of tax he would have owed had he filed his form_1040 correctly is misplaced his position does not take into account the claimed overpayment of dollar_figure which the commissioner previously credited against his outstanding federal_income_tax liability thereby reducing that liability pro tanto sec_6402 authorizes the commissioner to credit overpayments against any income_tax_liability of the taxpayer see sec_301_6402-1 proced admin regs authorizing the commissioner to credit an overpayment_of_tax against any the court notes that the notice_of_deficiency determined a deficiency of dollar_figure which amount does not take into account respondent’s concessions referred to herein in addition respondent’s pretrial memorandum and argument at trial refer to a deficiency of dollar_figure which amount remains unexplained in the record outstanding liability that the taxpayer may owe petitioner’s form_1040 claimed an overpayment_of_tax as a result of withholding and an eic which together exceeded the amount of tax shown to be due by petitioner on his return respondent credited that overpayment against petitioner’s outstanding federal_income_tax liability for this procedure is authorized by statute and regulations and is typically followed when withholding exceeds the amount of tax shown to be due by the taxpayer on the return this procedure of refunding a claimed overpayment before an audit of a return is for the benefit of the taxpayer as an audit may not commence for more than a year and then last for several months see sec_301_6402-4 proced admin regs petitioner’s confusion with respect to the bottom line in terms of his form_1040 is understandable however he received economic benefit when the claimed overpayment was credited to his outstanding federal_income_tax liability as a result the amount of petitioner’s deficiency is not simply what he would have owed had filed his federal_income_tax return correctly reporting the dollar_figure of pension income conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they do not support a holding contrary to that reached herein to reflect the foregoing decision will be entered under rule
